Citation Nr: 1204075	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression and posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota, that denied service connection for a psychiatric disability, to include depression and anxiety, and held that new and material evidence had not been received to reopen the claim for service connection for migraine headaches. 

A November 2007 rating decision denied service connection for PTSD.  The Board will address the Veteran's claims for depression, anxiety and PTSD together.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues on appeal were before the Board in September 2009 when they were remanded for additional development of the evidence.  The case is again before the Board for appellate consideration.

The reopened claim of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran incurred or aggravated a psychiatric disability, to include anxiety, depression and PTSD, as a result of active duty.  

2.  A final September 1993 rating decision denied service connection for headaches.    

3.  Evidence added to the record since the September 1993 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for headaches, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include anxiety, depression and PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The September 1993 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the September 1993 rating decision is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is reopening the Veteran's claim for service connection for headaches, and remanding it for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2006, VA informed the appellant of what evidence was required to substantiate his claim for service connection for a psychiatric disability, to include anxiety and depression, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In correspondence dated in May and August 2007, VA informed the appellant of what evidence was required to substantiate his claim for service connection for PTSD, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment and personnel records, VA medical records, private medical records, the transcript of an April 2009 video conference hearing before the undersigned Veterans Law Judge, a statement from the Veteran's mother, and the Veteran's own statements in support of his claims.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report and opinion obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file, CPRS and psychology file, and the results of the current examination.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a psychiatric disability as a result of stressors during active duty.  He contends that the actual reason he sought a hardship discharge was that he was having psychiatric problems while on active duty.  In a May 2007 statement, the Veteran's mother stated that after he returned from Korea, he became irritable and depressed, and had nightmares and flashbacks of being killed.  

The Veteran's service treatment records, which do not include a separation medical examination, are negative for psychiatric complaints, symptoms, findings or diagnoses.  They accordingly weigh against his claim.  

The Veteran's service personnel records show that he was given a hardship discharge in September 1992.  The Veteran specifically sought the hardship discharge due to his financial problems, which he stated were creating a great deal of stress and strain on his family.  The August 1992 Personnel Action that recommended approval for the Veteran's request stated that the Veteran's financial and marital problems would continue until he was released from active duty.  The Veteran's service personnel records also weigh against his claim, as they are negative for any evidence that his Hardship discharge was based on psychiatric complaints, symptoms, findings or diagnoses.  

The earliest post-service indication of a psychiatric disability is dated more than a decade after separation.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect post-service psychiatric treatment.  They include a March 2007 Axis I diagnosis of mood disorder, NOS, rule out dysthymic disorder with underlying anxiety v. anxiety disorder, NOS, and panic attacks, by history; an April 2007 Axis I diagnosis of depression; and an August 2007 diagnosis of major depressive disorder, recurrent, possibly with psychotic features (atypical), generalized anxiety disorder, history of alcohol abuse, and history of cannabis abuse.  The reports show that the Veteran did not make any references to active duty, but described numerous psychosocial stressors involving medical problems, marital difficulties, relationship problems with his mother, and financial worries.

Private treatment records also reflect post-service psychiatric treatment.  A March 2006 private psychiatric assessment provides an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood; and bipolar disorder NOS (by history).  Significantly, the Veteran's past psychiatric history as reported by the treatment note was negative for any reference to active duty.  An April 2006 private psychological evaluation resulted in an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood; and bipolar disorder NOS (by history, controlled by medication).  An August 2006 private hospitalization discharge summary provides an Axis I diagnosis of major depression.  In August 2006, the Veteran was also assessed with adjustment disorder with mixed emotions and conduct.  

The Board finds that the post-service VA and private medical records do not support his claim, as they do not show that he incurred or aggravated a psychiatric disability during active duty.  

The report of a February 2010 VA psychiatric examination provides that the Veteran was given a clinical interview and several psychological tests.  The report provides that the examiner reviewed the Veteran's claims file, CPRS and psychology file.  It sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran reported a stressful incident during active duty when he was at a checkpoint on the DMZ and thought he would be shot by Korean guards.  The Veteran noted that there was no life-threatening event here.  The Veteran stated that once while at an old battle site, he hallucinated that he was in the Korean War, and later had nightmares about it.  He also reported going to sick call often because he was crying and missed his wife.  

The resulting Axis I diagnosis was major depression, recurrent, with psychotic features, not related to military stressors; and schizoaffective disorder, not related to military stressors. 

In a summary section, the examiner stated that the Veteran, on direct questioning, denied any clear-cut Criterion A stressors.  He was not in combat, did not experience a life-threatening event, and did not witness severe trauma during his time in the military.  The examiner stated that as a result, the Veteran did not now meet the criteria for PTSD, and had never met the criteria for PTSD.  The examiner noted that the Veteran did report feelings of unhappiness being separated from his wife in the early 1990's while he was stationed in Korea.  The examiner noted that on balance, the Veteran's report of his military experience was quite benign.  The Veteran did appear to have experienced some sadness and, perhaps, acute depression about being separated from his wife, and was eventually discharged from the military prematurely on a financial hardship basis.  The examiner stated that, however, the Veteran did not describe traumatic events or circumstances, or subsequent difficulties with avoidance, re-experiencing or psychological turmoil that could be credibly attributed to his relatively innocuous 14 months in the United States Army.  The examiner stated that the Veteran's occupational functioning, while seriously disrupted over the past several years, did not appear to have been impaired due to military stressors.  The Veteran's social functioning, while severely disrupted over several years, did not appear to have been impaired due to military stressors.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the February 2010 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's current psychiatric disability to his active duty.

The Board recognizes the Veteran's allegations in support of this claim, as well as those of his mother.  They are each competent to provide testimony and statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing psychiatric symptoms during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran and his mother, however, are not competent to diagnose the Veteran with a psychiatric disability; state that any psychiatric symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current psychiatric disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, while seeking a hardship discharge the Veteran never identified any psychiatric complaints, symptoms, findings or diagnoses.  While seeking post-service treatment, the Veteran never informed his care providers that his psychiatric symptoms had begun during active duty or as a result of active duty.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment and personnel records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records (containing no evidence linking any current psychiatric diagnosis to the Veteran's service) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, to include anxiety, depression and PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The September 1993 rating decision denied service connection for headaches.  The decision held that there was no evidence of chronic headaches in service, and no evidence of current headaches.  The Veteran did not appeal that decision, and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time included the Veteran's service treatment records, which showed that in late January 1991 he sought treatment for a headache.  He gave a history of migraine headaches and the report specifies that there was no diagnosis of head trauma.  In May 1991, the Veteran sought treatment for a headache, and reported having been hit in the eye by a fist four days earlier.  The assessment was mild concussion.  The service treatment records do not include a separation medical examination.

In connection with his application to reopen his service connection claim, the Veteran submitted a May 2007 statement from his mother that the Veteran developed headaches after returning from Korea.  During the April 2009 hearing, the Veteran testified for the first time that his headaches began during active duty and had continued since then.  He stated that he had received treatment for migraine headaches since separation from service.  He has submitted post-service private medical records that show that while seeking treatment in March and June 2006 he gave a history of migraines. 

The Board finds that the foregoing constitute new and material evidence.  The statement from the Veteran's mother and the post-service medical records are new documents that were not previously submitted to VA.  The Veteran's testimony during his hearing is new because he never previously made an assertion of continuity of headache symptomatology since service.  The foregoing are also material because they demonstrate that since separation, the Veteran made observable complaints of headaches to others, experienced observable symptoms of headaches himself, gave a history of migraines to medical care providers while seeking medical treatment, and has a current diagnosis of migraine headaches.  This evidence is not cumulative or redundant of the evidence of record at the time of the September 1993 rating decision and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board again observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.


ORDER

Service connection for a psychiatric disability, to include anxiety, depression and PTSD, is denied.

New and material evidence having been received, the application to reopen a claim for headaches is granted; to this extent only, the appeal is granted.



REMAND

Inasmuch as the claim for service connection for headaches has been reopened, the claim must be considered de novo.  On review, the Board finds that additional development is needed. 

The VCAA requires that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation constitutes evidence that "indicates" that a current disability "may be associated" with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in this case the evidence discussed in the decision above warrants a VA examination to determine whether the Veteran's current migraine headaches are related to service. 

The Board is aware that the RO attempted to obtain private medical records identified in its previous remand of September 2009.  After additional review of the claims file, the Board further observes that during the April 2009 hearing the Veteran's representative testified that the Veteran had received shots for treatment for headaches at the Mayo Clinic a few years earlier.  The representative also stated that the Veteran had received shots for treatment of headaches in a private hospital in Connecticut immediately after separation from service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, obtain from the Mayo Clinic all treatment records pertaining to the Veteran, including those related to treatment of headaches.

2.  After obtaining any necessary authorization and identifying information regarding treatment of headaches at a private hospital in Connecticut immediately after separation from active duty, obtain all indicated treatment records pertaining to the Veteran, including those related to treatment of headaches.

3.  Following completion of the above requested action, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any headache disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the Veteran's contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current headaches are causally related to the Veteran's active duty January 1991 treatment for a headache, at which point he gave a history of migraine headaches, and/or the active duty May 1991 headache, four days after trauma to his eye.  The examiner is requested to provide a rationale for any opinion expressed.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


